I concur fully in that part of the opinion sustaining the trial court in directing a verdict in favor of defendants on the first cause of action. I cannot concur in what is said or in the result with respect to the second cause of action. As I view the case the contract of employment between Dr. Budge and Mr. Ricks was terminated by Ricks at the time he paid his bill and left the hospital on March 15th. There is no dispute whatsoever in the testimony with respect to the fact that he did this without the consent and against the advice of Dr. Budge. The testimony of Dr. D.C. Budge and Dr. S.M. Budge shows their protest was much more emphatic than indicated by plaintiff's testimony. A physician ought not to be censured or held liable for any bad results following the voluntary action of a patient in leaving the hospital where he could receive proper treatment. At the time Ricks left the hospital his hand was responding to treatment and the patient was in the process of recovery. Instructions given by the doctor were such as any physician would give under the circumstances, and his admonition to "come and see me immediately" if the condition became worse was merely the equivalent of advising him to go and see a physician if there was any change for the worse. The contract relationship having terminated, Dr. Budge was, of course, under no obligation to treat the patient at the Ricks' home some six miles out of Logan. The appellant did not ask for nor expect any such thing. He determined to treat himself at his home and to take the chances of what might happen when he did so.
Before there can be liability on the second cause of action, there must have been, first, a new contract of employment between the parties, and, second, damage because of failure or refusal of Dr. Budge to operate and further treat the patient. I think the evidence does not support a finding either that there was a new contract of employment or that any damage resulted from failure to treat the patient, and therefore the trial court properly directed a verdict. *Page 322 
Plaintiff's second cause of action alleges that the contract of employment was entered into on or about the 17th of March. The theory of plaintiff as evidenced in his complaint is that there was no continued relationship from the first employment but that a new relationship was entered into. He visited the clinic on March 17th; the Doctors Budge examined his hand and told him an immediate operation was necessary and for him to go to the hospital. I do not think a new contract was entered into at that time. There was no consideration for any implied promise that Dr. Budge or the Budge Clinic would assume the responsibility of another operation and the costs and expenses incident thereto. As soon as Dr. Budge reached the hospital he opened negotiations with the plaintiff which might have resulted in a contract, but before any contract arrangement was made the plaintiff decided to leave the hospital and seek attention elsewhere. As soon as he could dress himself he walked away. There is conflict in the evidence as to the conversation. Plaintiff testified in effect that Dr. Budge asked for something to be done about an old account. The doctor's testimony in effect was that he asked that some arrangement be made to take care of the doctor's bill and expenses for the ensuing operation and treatment at the hospital. The result, however, was negative. No arrangement was made. The plaintiff made no attempt whatsoever to suggest to the doctor any way by which either the old account might be taken care of or the expenses of the ensuing operation provided for. Of course, for the purpose of deciding the rightfulness of the trial court's action in directing a verdict, we must take plaintiff's version as true. The jury might well have found that the doctor's version was far more reasonable and the true version of what actually happened. Under either view Dr. Budge had a right to refuse to incur the obligation and responsibility incident to one or more operations and the treatment and attention which would be necessary. If it be assumed that the contract relationship of physician and patient existed prior to this conversation, either as resulting *Page 323 
from the first employment or that there was an implied contract entered into at the clinic, yet Dr. Budge had the right with proper notice to discontinue the relationship. While plaintiff's condition was acute and needed immediate attention, he received such immediate attention at the Cache Valley Hospital. There was only a delay of an hour or two, and part of that delay is accounted for by reason of the fact that the doctor at the Cache Valley Hospital would not operate until some paper, which plaintiff says he did not read, was signed. Plaintiff said he could not sign it but that it was signed by his brother before the operation was performed. We are justified in believing that by means of this written obligation, provision was made for the expenses and fees about to be incurred. I am satisfied from my reading of the record that no injury or damage resulted from the delay occasioned by plaintiff leaving the Budge Hospital and going to the Cache Valley Hospital. He was not in such desperate condition but that he was able to walk the three or four blocks between the two hospitals. Dr. Randall testified he gave the same treatment and performed the same operation as would have been given and performed two or three hours earlier.